     Case: 3:19-cr-00068-WHR Doc #: 53 Filed: 08/09/19 Page: 1 of 8 PAGEID #: 161




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

 UNITED STATES OF AMERICA

                 v.
                                                    Case No. 3:19-CR-68
 MORRIS L. BROWN
 ISMAIL ABUHANIEH
                                                    The Honorable Judge Walter H. Rice
 MAHMOUD RIFAI
 MAHMOUD ELMIARI
 YOHANNES TINSAE


                     GOVERNMENT’S RESPONSE TO DEFENDANT
                YOHANNES TINSAE’s MOTION FOR BILL OF PARTICULARS

        The United States of America, by ROBERT A. ZINK, Chief of the U.S. Department of

Justice Criminal Division’s Fraud Section, submits this response to defendant Yohannes Tinsae’s

(“Tinsae”) Motion for Permission to Request a Bill of Particulars and Motion for a Bill of

Particulars (Docket No. 51) (the “Motion”). For the reasons stated below, the Court should deny

the Motion. 1

I.      Background

        On April 9, 2019, a federal grand jury returned an eight-count Indictment against the five

above-captioned defendants. Counts One through Seven charge Dr. Morris Brown with unlawful

distribution of controlled substances and maintenance of premises for unlawful distribution or

dispensing, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), 856(a)(1), and 856(a)(2). Count

Eight charges the remaining defendants, including Tinsae, with a conspiracy to obtain controlled


        1
          The Motion seeks leave to file its request for a Bill of Particulars beyond the 14-days after
Indictment specified in the Rules. Fed. R. Crim. P. 7(f). The government does not object to the
lateness in the request, given that it is a complex designated case. See Minute Entry, May 9, 2019.
However, for the reasons stated herein, the lateness of the request is moot because there is no legal
basis to justify a bill of particulars in this case.
      Case: 3:19-cr-00068-WHR Doc #: 53 Filed: 08/09/19 Page: 2 of 8 PAGEID #: 162




substances by misrepresentation, fraud, forgery, deception, or subterfuge, in violation of 21 U.S.C.

§ 846.

         On May 9, 2019, the Court declared the case complex.

         As described in the Indictment, the charges arise from Dr. Morris Brown’s use of his clinic,

Dayton Primary & Urgent Care Center, Inc., as a premises to unlawfully distribute controlled

substances. See Indictment ¶¶ 27, 35. Brown owned the property where the clinic was located,

id. ¶ 39, and leased a portion of the property to Dayton Pharmacy. Dayton Pharmacy paid Brown

inflated rent for the right to occupy the premises. Id. ¶¶ 40, 41. The Indictment describes how

two of the defendants—Abuhanieh and Rifai—held themselves out to be the owners of Dayton

Pharmacy. Id. ¶ 51. It also describes how during the course of the conspiracy, which began in

2012, Tinsae was the pharmacist in charge, meaning that he was responsible for placing orders to

pharmaceutical suppliers for controlled substances. Id. ¶¶ 52, 57. Count 8 further describes the

object, manner and means, and individuals’ roles.

         Since the Indictment was unsealed, the government has made four separate discovery

productions to the defendants, including a production on April 25, 2019, which contained records

of communications between Dayton Pharmacy and five separate pharmaceutical suppliers.

II.      Legal Standard

         The test in the Sixth Circuit “for determining whether a bill of particulars should issue is

whether the indictment is sufficiently specific to inform defendants of the charges against them, to

protect them from double jeopardy, and to enable them to prepare for trial.” United States v.

Ridley, 199 F.Supp.2d 704, 707 (S.D. Ohio. 2001). Where “the indictment provided the general

dates of the falsifications, and the defendants had sufficient notice of their suspected roles in the

fraud,” no bill of particulars is necessary. United States v. Younes, 194 Fed. Appx. 302, 310 (6th
   Case: 3:19-cr-00068-WHR Doc #: 53 Filed: 08/09/19 Page: 3 of 8 PAGEID #: 163




Cir. 2006). A bill of particulars is not meant to be a “discovery device” to try to “obtain detailed

disclosure of the government’s evidence prior to trial.” Ridley, 199 F.Supp.2d at 708; United

States v. Crayton, 357 F.3d 560, 568 (6th Cir. 2004) (bill of particulars is “not meant as a tool for

the defense to obtain detailed disclosure of all evidence held by the government before trial.”).

This is “particularly true in a conspiracy case in which the Government is not required to disclose

all overt acts alleged to have occurred in furtherance of the conspiracy.” Id. citing United States

v. Hayes, 884 F.2d 1393 (6th Cir. 1989).

       When a case involves “ample discovery” which provides the additional information the

defendant seeks, the government does not need to provide a separate bill of particulars. United

States v. Page, 575 Fed. Appx. 641, 643 (6th Cir. 2014) (citing United States v. Tillotson, 490 Fed.

Appx. 775, 777-78 (6th Cir. 2012) (defendant was not prejudiced by the denial of his motion for a

bill of particulars where any surprise he encountered at trial resulted from his failure to review a

reasonable amount of evidence from the government”)).

III.   Argument

       The Indictment is sufficiently specific to inform the defendant of the charges against him,

protect him from double jeopardy, and to enable him to prepare for trial. Rather than merely

restating the elements of the offense, the Indictment provides details. Tinsae is charged only in

Count 8 of the Indictment. Count 8 names of three other co-conspirators. Indictment ¶ 47. It

describes the object of the conspiracy as one where defendants “enrich[ed] themselves by

obtaining proceeds of the conspiracy derived from Dayton Pharmacy’s sale of controlled

substances to customers.” Id. ¶ 48. It provides the manner and means of how the conspiracy was

effectuated in 14 separate paragraphs. Id. ¶¶ 49-63. These paragraphs specify each conspirator’s

role. Id. ¶¶ 49-53. And it provides the various steps the conspirators took “to obtain controlled
   Case: 3:19-cr-00068-WHR Doc #: 53 Filed: 08/09/19 Page: 4 of 8 PAGEID #: 164




substances by misrepresentation, fraud, forgery, deception, and subterfuge,” including providing

details of three different false statements made to pharmaceutical suppliers Id. ¶¶ 60-62.        This

information more than meets the requirements for adequate notice of charges for a defendant. See

Hamling v. United States, 418 U.S. 87, 117 (“indictment is sufficient if it, first, contains the

elements of the offense charged and fairly informs a defendant of the charge against which he must

defend.”). Therefore, no bill of particulars can be required.

       In the Motion, the defendant seeks a bill of particulars specifically to: (1) identify Suppliers

A, B, and C named in the Indictment, (2) identify “what was done fraudulently or what statements

were considered to be false,” (3) “set forth the alleged agreement between Mr. Tinsae and his co-

defendants,” and (4) obtain “clarification” of allegations against Dr. Brown in Count 8. Motion at

3. Because the defendant has this information from the Indictment or through discovery, a bill of

particulars is unnecessary.

       First, in light of the allegations in the indictment and the discovery that has been produced,

the defendant could easily have identified the pharmaceutical suppliers alleged in the Indictment.

The Indictment specifies the approximate dates of correspondence between each supplier and

Dayton Pharmacy. See, e.g., ¶ 58 (“In or around May 2012, Supplier A, a pharmaceutical supplier,

refused to continue to supply Dayton Pharmacy with controlled substances”). And, the discovery

contains records from the five different pharmaceutical suppliers that are dated and align with the

allegations in the Indictment. 2

       Second, the Indictment sufficient alleges “what was done fraudulently or what statements

were considered to be false.” Motion at 3. For example, the Indictment alleges that “in or around




       2
         The government has provided the defendant with the identities of each pharmaceutical
supplier identified in the Indictment by pseudonym.
   Case: 3:19-cr-00068-WHR Doc #: 53 Filed: 08/09/19 Page: 5 of 8 PAGEID #: 165




August 2014, to induce Supplier B to continue to supply pharmaceuticals to Dayton Pharmacy,

Yohannes Tinsae, and others, made false statements to Supplier B, to induce Supplier B to sell

controlled substance pharmaceuticals to Dayton Pharmacy.” Indictment ¶ 60. As noted, the

government has produced written notes of statements that Tinsae made to a representative from

the pharmaceutical supplier in or around August 2014. Again, the supplier records are clearly

dated. Each of the records identifies Tinsae by name when he was the one communicating with

the pharmaceutical supplier. And the records contain notes of what Tinsae represented to the

pharmaceutical supplier about Dayton Pharmacy. Further, the government also produced an

interview report with the pharmaceutical representative who prepared the records. This discovery

adequately informs the defendant of the nature of the charges against him so that he can prepare

for trial. United States v. Musick, 291 Fed. Appx. 706, 724 (6th Cir. 2008) (rejecting request for

bill of particulars in drug distribution and money laundering conspiracy).           Requiring the

government to provide more detail would be an improper “means of learning the government’s

evidence and theories.” Id.

       Third, the defendants asks for particulars that “set forth the alleged agreement between Mr.

Tinsae and his co-defendants.” Motion at 3. The government has identified Tinsae’s co-

conspirators by name in Count 8 and has outlined each conspirator’s role. Indictment ¶¶ 47, 49-

53. The allegation of the agreement is spelled out in the Indictment: it alleges that Tinsae and the

others “knowingly, intentionally, and unlawfully, combine[d], conspire[d], confederate[d], and

agree[d]…to knowingly, intentionally, and unlawfully acquire and obtain possession of controlled

substances by misrepresentation, fraud, forgery, deception, and subterfuge. Id. ¶ 47. Again, this

provides the defendant with adequate notice about the agreement as requested under the Federal

Rules of Criminal Procedure. See Musick, 291 Fed. Appx. at 724.
   Case: 3:19-cr-00068-WHR Doc #: 53 Filed: 08/09/19 Page: 6 of 8 PAGEID #: 166




       Fourth, the Motion seeks “clarification” of the allegations against Dr. Brown in Count 8 of

the Indictment. The “purpose of a bill of particulars is to inform the defendant of the nature of the

charges against him so that he can prepare for trial.” United States v. Birmley, 529 F.2d 103, 208

(6th Cir. 1978) (emphasis added). It is beyond the scope of Tinsae’s rights to seek a bill of

particulars to clarify the government’s charges against another defendant.

       For these reasons, the Government respectfully requests that the Court deny the Motion.


                                              Respectfully submitted,

                                              ROBERT A. ZINK
                                              Chief, Fraud Section
                                              Criminal Division


                                      By:     s/Leslie S. Garthwaite
                                              Thomas J. Tynan
                                              Leslie S. Garthwaite
                                              Chris Jason
                                              Trial Attorneys
                                              U.S. Department of Justice
                                              Criminal Division, Fraud Section
                                              1400 New York Avenue, N.W.
                                              (202)768-1136
                                              Thomas.Tynan@usdoj.gov

Dated: August 9, 2019
   Case: 3:19-cr-00068-WHR Doc #: 53 Filed: 08/09/19 Page: 7 of 8 PAGEID #: 167




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this day of August 9, 2019, I filed the foregoing

Government’s Response to Defendant Tinsae’s Motion for Permission to Request a Bill of

Particulars and Motion for Bill of Particulars with the Clerk of Court and provided an electronic

copy to the defendant’s counsel of record.



                                     By:     s/Leslie S. Garthwaite
                                             Leslie S. Garthwaite
                                             Trial Attorney
                                             U.S. Department of Justice
                                             Criminal Division, Fraud Section
                                             1400 New York Avenue, N.W.
                                             (202) 631-6388
                                             Leslie.Garthwaite@usdoj.gov
   Case: 3:19-cr-00068-WHR Doc #: 53 Filed: 08/09/19 Page: 8 of 8 PAGEID #: 168




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

 UNITED STATES OF AMERICA

                 v.
                                                     Case No. 3:19-CR-68
 MORRIS L. BROWN
 ISMAIL ABUHANIEH
                                                     The Honorable Judge Walter H. Rice
 MAHMOUD RIFAI
 MAHMOUD ELMIARI
 YOHANNES TINSAE




   ORDER DENYING DEFENDANT TINSAE’S MOTION FOR BILL OF PARTICULARS

        This matter is before the Court on defendant Yohannes Tinsae’s motion for permission to

request a bill of particulars and motion for bill of particulars.

        Based on the defendant’s Motion and the Government’s Answer, the defendant’s Motion

for Permission to Request a Bill of Particulars and Motion for Bill of Particulars, it is HEREBY

ORDERED that the defendant’s Motion is DENIED.




                                                The Honorable Walter H. Rice
                                                U.S. District Court Judge


Dated: ________________________
